Rogers, J.
The issues presented in this case were before us in the cause of F. C. Godbold vs. W. C. Harrison, which we decided in favor of the plaintiff. The questions now presented in the form of a direct action by Harrison were in the first case urged by.way of a demand in reconvention. We were of opinion, after an examination of the pleadings and evidence, the proceeding by demand in reconvention should not be sustained; but the defendant, now plaintiff, was permitted to support his reconventional demand by evidence in the lower court. He was fully heard, and the testimony was before us, *179and we were in a position to understand the merits of his cause, and with propriety could have so modified our decree as to grant him the right to another form of action; and while required to determine the direct questions of pleading and practice set up in the bills of exceptions, we were not compelled to restrict our rulings to these questions alone. All matters were before us, and it was our duty as well as our right, to make our judgment definitive and final. This, in our opinion, was done; and thus plaintiff so understood it, as he sought in an application for a rehearing to obtain such a modification in our decree as would settle his right to his present suit; this we declined.
We held that Godbold had been in the employ of Harrison for years. His salary had been repeatedly increased, and with every change, board had been included, although not specially mentioned. When it came to make the last agreement, Godbold had the right to suppose that his board would be still included, as before, and if Harrison contemplated any change in this respect, it was his duty to have so declared! 1 McGlom, 35.
We are now called upon to hear and determine this question again. Why we should do so is not shown by any change of averment, nor argument that there is a reason for a change in our opinion, or that the rights of the party have not been fully passed upon. If our judgment is susceptible of two interpretations, we have the right to give to it that which, in our opinion, renders it the more reasonable, effective and conclusive. 6 La. An. 181.
The plea of res adjudicada was properly sustained by thé judge a quo and his judgment is affirmed.